Citation Nr: 1717457	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain with degenerative arthritis, status post labral repair, exclusive of the time period where a temporary total rating has been assigned. 

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder strain with degenerative arthritis. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 1997, September 2008 to October 2008, and March 2010 to July 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for right and left shoulder strain with degenerative arthritis and assigned noncompensable disability ratings, effective July 29, 2010, the day after the Veteran's discharge from military service.  The Veteran disagreed with this initial determination and, by rating decision dated in June 2012, the RO found that the previous May 2011 rating decision contained a clear and unmistakable error and increased the Veteran's disability rating for both shoulder disabilities to 10 percent, effective July 29, 2010, and assigned a temporary total rating for the right shoulder disorder from March 9, 2011 to July 31, 2011 pursuant to 38 C.F.R. § 4.30 (2016) based on convalescence following a March 9, 2011 right shoulder labral repair. 

In November 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record on appeal.  During the hearing, the undersigned Veterans Law Judge held the record open for 60 days for the submission of new evidence, which was subsequently received in in January 2016, and the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence on the record.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence.

In March 2016, the Board denied initial ratings in excess of 10 percent for right and left shoulder strain with degenerative arthritis.  Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted a Joint Motion for Remand (JMR) that vacated the Board's March 2016 decision and remanded it for further consideration. 

The Board observes that, in a March 2016 rating decision, the AOJ granted an increased rating for the Veteran's posttraumatic stress disorder (PTSD) of 70 percent, effective October 9, 2015; decreased a 10 percent rating for right knee tendonitis/tendinosis to noncompensable, effective March 7, 2016; and denied entitlement to a total disability rating based on individual unemployability (TDIU).  Thereafter, the Veteran entered a notice of disagreement as to the propriety of the rating assigned for his PTSD and the denial of a TDIU in May 2016.  Further, in March 2017, he entered a notice of disagreement as to the propriety of the rating assigned for his right knee disability.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claims are still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board observes that, since the AOJ's most recent adjudication of the Veteran's claims in the March 2015 supplemental statement of the case, additional evidence consisting of VA treatment records dated from March 2015 to September 2016 and a March 2016 VA examination report, was associated with the record.  To date, the AOJ has not considered such evidence and the Veteran has not waived AOJ consideration of it.  In this regard, while the Veteran waived AOJ consideration of the evidence he submitted in January 2016 and January 2017, he has not waived AOJ consideration of such VA-generated evidence.  Consequently, the Board finds that a remand is necessary for the AOJ to consider such evidence in the first instance.  38 C.F.R. §§ 19.31, 19.37.

Additionally, as noted above, in November 2016, the Court granted a JMR that vacated the Board's March 2016 denial of the Veteran's initial rating claims.  The parties to the JMR noted that, in reaching such determination, the Board relied, in part, on a March 2011 VA examination.  In this regard, the parties observed that the Board noted that such reflected flare-ups of the left shoulder, but stated that "[w]hile the examiner reported that the Veteran experienced an additional 30 percent limitation of function with daily activities during flare-up of his left shoulder joint, the nature of the limitation of function was not described, nor was the resulting additional limitation of motion, if any, expressed in degrees."  The parties also observed that, while the Board did not discuss it, the March 2011 VA examiner also found that Veteran experienced an additional 20 percent limitation of function of the right shoulder.  Therefore, the parties determined that a remand was necessary in order for the Board to consider such evidence, and explain why it could not calculate the additional limitation of function during flare-ups based on the percentages given for Veteran's right and left shoulder disabilities, or return the examination for clarification.

Furthermore, the Board notes that the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  However, upon a review of the Veteran's VA examinations performed in March 2011, September 2014, or March 2016, it does not appear that such testing was conducted, or that the VA examiners explained why such testing could not be conducted or was not necessary.

Consequently, based on the concerns raised in the JMR and the lack of compliance with the Court's holding in Correia, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination, which includes retrospective medical opinions addressing the aforementioned findings included in the prior VA examinations.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his bilateral shoulder disabilities.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's bilateral shoulder disabilities.  The examiner should record the range of motion of each shoulder observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral shoulders conducted in March 2011, September 2014, and March 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

In this regard, the examiner is requested to review the March 2011 VA examination report in which the examiner stated that the Veteran had an additional 30 limitation of function with daily activities during flare-up of his left shoulder joint and an additional 20 limitation
of function with daily activities during flare-up of his right shoulder joint.  Thereafter, the examiner is requested to offer an opinion as to the nature of the limitation of function and, to clarify whether such resulted in additional limitation of motion.  If so, such additional limitation of motion should be expressed in degrees.  If the examiner cannot render such opinion, he or she should explain why.

The examiner should comment upon the functional impairment resulting from the Veteran's bilateral shoulder disabilities.  

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the March 2015 supplemental statement of the case (which specifically includes VA treatment records dated from March 2015 to September 2016 and the March 2016 VA examination report).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

